DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019, 04/07/2021, 10/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I, claims 19-27 in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that “the special technical features further include monitoring a secondary heating element for detection of a leakage current of the heater current of the primary heater element laver indicative of burn-out of the primary heater element layer, that is not disclosed or fairly suggested in Strothers or Fiss” (see page 8, Remark). Indeed, the PCT Written Opinion notes that the art of record does not teach that "the current detector monitors the secondary heater element layer for detecting a leakage current of the heater current of the primary heater element layer indicative of burn-out of the primary heater element layer; and wherein the control apparatus is configured to switch from the first mode to the second mode in response to detection of a leakage current by the current detector." 
	The Examiner respectfully disagree with the Applicant and the Examiner mapped all features of claim 19, including the special technical features indicated by the Applicant in pages 5-6 of the Restriction Requirement. The Examiner agree with the Applicant that the art of record in PCT Written Opinion, which is Stothers, does not explicitly disclose the above feature. However, in pages 4-5 of the Restriction Requirement, this feature is relied on the secondary reference Fiss. In Fiss, para.0034: “a ground fault detection unit 4 coupled to the at least one
power line 11b, 11c which may be configured to detect a ground fault of the floor panel 10” and
Para.0036: “in case of an electric fault, the power to the heated panel 6 may be shut down
temporarily or continuously”. The ground fault detection unit 4 monitors the heated panel 6 (equivalent to the claimed “secondary heater element layer”) for detection of a leakage current of the heater current of the floor panel 10 (equivalent to the claimed “primary heater element laver”) indicative of burn-out of the primary heater element layer of the floor panel 10.  Thus, by modify Stothers to include the teachings and structures of Fiss, the ground fault detection unit 4 of Fiss is added to Stothers’s invention so that it monitors the secondary heater element layer A2 for detecting a leakage current of the heater current of the primary heater element layer A1 indicative of burn-out of the primary heater element layer A1. As a result, the combination of Stothers and Fiss fulfills the above features.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 24, line 2, the phrase “the current detector comprises a Hall-effect current sensor and/or a current transformer" renders the claim indefinite for use of the phrase and/or in the context claimed. Despite the everyday usage of this term [“and/or”], the inherent ambiguity creates as to the legal scope of the claims at hand which require picking either ‘and’ or ‘or’ and not both. For the purpose of substantive examination, the Examiner will interpret the above limitation to cover a Hall-effect current sensor “or” a current transformer.

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellhase (US6227492B1) in view of Wiese (US 5361183 A)
Regarding claim 19, Schellhase discloses
An electrothermal heater for an ice protection system (electrical heating Systems for the prevention or removal of ice accumulation on the Surface of aircraft Structural members, see col.1, lines 5-10), the heater (electrical heating Systems) comprising: 
a laminated heater mat (heater blanket includes the primary heating system 154 and the secondary heating system 172, see fig.6A-B and col.4, lines 7-13) comprising a primary heater element layer (primary heating system 154, see fig.6A), a secondary heater element layer (secondary heating system 172, see fig.6B), and 
a control apparatus (controller 210, sensor 212, and 3-phase power System, see fig.7 and col.7, lines 48-50) comprising a power supply apparatus (3-phase power System, see col.7, lines 48-50) and a current detector (sensor 212, see fig.7); wherein the control apparatus (controller 210, sensor 212, and 3-phase power System) is configured to have (i) 
a first mode (mode when the primary heating system 154’s failure is not detected, the primary heating system 154 is ON, and the secondary heating system 172 is OFF, see col.7, lines 53-65) in which the power supply apparatus (3-phase power System) supplies a heater current to the primary heater element layer (primary heating system 154) and does not supply a heater current to the secondary heater element layer (see col.8, lines 15-17: “the Secondary heating system 172 would only operate after failure of the primary heating system 154.” Thus, if the primary heating system 154 does not fail, the secondary heating system 172 will not operate), and 
a second mode (mode when the primary heating system 154’s failure is detected , the primary heating system 154 is OFF, and the secondary heating system 172 is ON, see col.7, lines 53-65 ) in which the power supply apparatus (3-phase power System) supplies a heater current to the secondary heater element layer (Secondary heating system 172) and does not supply a heater current to the primary heater element layer (see col.7, lines 63-65: “, the controller 210 may completely by-pass the primary heating System 154 and invoke the full power of the secondary heating system 172”); and wherein 
the control apparatus (controller 210, sensor 212, and 3-phase power System, see fig.7 and col.7, lines 48-50) is configured to switch from the first mode (mode when the primary heating system 154’s failure is not detected and secondary heating system 172 is OFF) to the second mode (mode when the primary heating system 154’s failure is detected and secondary heating system 172 is ON, see col.7, lines 53-65 ) in response to detection sensor 212).
Schellhase does not explicitly disclose
at least one dielectric layer interposed between the primary and secondary heater element layers;
the current detector monitors the secondary heater element layer for detecting a leakage current of the heater current of the primary heater element layer indicative of burn-out of the primary heater element layer; and 
detection of said leakage current by the current detector.
However, Wiese discloses ground fault protection for electrothermal de-icing systems, comprising:
at least one dielectric layer (dielectric material 28, see fig.6) interposed between the primary (heater 12, see fig.6) and secondary heater element layers (shield 10, see fig.6 and col.3, lines 44-48: “shield layer 10 is a highly conductive layer which may be constructed from the same material as used to make the conductive layer of the heater element”. Thus, by incorporating the dielectric layer of Wiese into Schellhase, the dielectric layer would be in between the 154 and secondary heating system 172 of Schellhase);
the current detector (current transformer 14, see fig.4) monitors the secondary heater element layer (shield layer 10, see fig.4 and col.5, lines 28-34, wherein the current transformer 14 senses the capacitive leakage current I.sub.4 of the shield layer 10. By sensing the capacitive leakage current I.sub.4 of the shield layer 10, the current transformer 14 monitors the shield layer 10) for detecting a leakage current (capacitive leakage current I.sub.4, see fig.4) of the heater current of the primary heater element layer (heater 12, see fig.4 and col.3, lines 56-59) indicative of burn-out of the primary heater element layer (substituting the current transformer 14 of Wiese for the power sensor of Schellhase and use the teachings of Wiese in Schellhase, the current transformer 14 of Wiese would monitor the secondary heating system 172 of Schellhase for detecting a leakage current of the heater current of the primary heating system 154 of Schellhase); and 
the control apparatus configured to switch from the first mode to the second mode in response to detection of said leakage current (capacitive leakage current I.sub.4) by the current detector (current transformer 14, see fig.4. By substituting the current transformer 14 of Wiese for the power sensor of Schellhase, the control apparatus of Schellhas would switch from the first mode to the second mode in response to detection of said leakage current by the current detector/ current transformer 14 of Wiese).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schellhase’s invention to include at least one dielectric layer interposed between the primary and secondary heater systems as taught by Wiese, for the purpose of controlling the capacitance between the heater system(s) and aircraft surface which ensures the safety for the maintenance workers (see col.3, lines 24-28 and col.2, lines 12-18 of Wiese). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the leakage current detector/ current transformer of Wiese for the sensor(s) of Schellhase. The substitution of one known element (the leakage current detector/ current transformer of Wiese) for another (the sensor(s) of Schellhase) would have yielded predictable results of detecting a power failure. The substitution provides an active detection of electrical faults related to leakage current in the system. It provides back-up thermal ice management to aircraft structural members in the event of a failure by the primary ice management sub-system caused by the leakage current.
Regarding claim 24, the modification discloses substantially all the claimed limitations as set forth. 
Schellhase does not explicitly disclose the current detector comprises a Hall-effect current sensor and/or a current transformer.  
Wiese further discloses the current detector comprises a current transformer (current transformer 14, see fig.4)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the current transformer as taught by Wiese in Schellhase. It provides an active detection of electrical faults related to leakage current in the system.
Regarding claim 25, Schellhase further discloses the power supply apparatus (3-phase power System) has a first power supply line  (power line supplies to primary heating system 154, see fig.7) for supplying power to the primary heater element layer (primary heating system 154, see fig.7)  and a second power supply line (power line supplies to secondary heating system 172, see fig.7) for supplying power to the secondary heater element layer (secondary heating system 172, see fig.7).  
Regarding claim 26, Schellhase further discloses a control unit (controller 210) of the control apparatus (controller 210, sensor 212, and 3-phase power System, see fig.7 and col.7, lines 48-50)  is configured in the first mode (mode when the primary heating system 154’s failure is not detected, the primary heating system 154 is ON, the secondary heating system 172 is OFF , see col.7, lines 53-65 ) to connect the first power supply line (power line supplies to primary heating system 154, see fig.7) and to disconnect the second power supply line (power line supplies to secondary heating system 172, see fig.7), and in the second mode (mode when the primary heating system 154’s failure is detected, the primary heating system 154 is OFF, the secondary heating system 172 is ON, see col.7, lines 53-65 ) to disconnect the first power supply line (power line supplies to primary heating system 154, see fig.7)  and to connect the second power supply line (power line supplies to secondary heating system 172, see fig.7).
Regarding claim 27, Schellhase further discloses the heater mat (heater blanket includes the primary heating system 154 and the secondary heating system 172, see figs. 6A-B) does not include a ground plane in addition to the secondary heater element layer (there is no ground plane in addition to the secondary heating system 172 in Schellhase).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellhase (US6227492B1) in view of Wiese as applied to claim 19, and further in view of Cheung (US 20160377487 A1)
	Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth. Schellhase further discloses the secondary heater element layer (secondary heating system 172) comprises a plurality of heater elements (heating elements of the de-ice zones 174-180, see fig.6B); and the control apparatus (controller 210, sensor 212, and 3-phase power System) is arranged, in the first mode (mode when the primary heating system 154’s failure is not detected), to connect the heater elements (de-ice zones 174-180) together electrically (All of de-ice zones 174-180 of secondary heating system 172 are off when primary heating system 154’s failure is not detected. Thus, they are connected together electrically) and, when switching from the first mode (mode when the primary heating system 154’s failure is not detected) to the second mode (mode when the secondary heating system 172 is ON), except re-configure the heater elements as electrically separate heater elements.  
Cheung discloses devices for providing anti-icing to sensor probes (e.g., temperature and/or pressure probes) that are exposed to (e.g., ambient) airflows in aircraft applications, having:
The control apparatus is arranged to re-configure the heater elements (heating elements 34A-B, see fig.3) as electrically separate heater elements (see para.0049: Heating elements 34A, 34B may be configured to be independently activated and/or controlled”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schellhase (in the combo Schellhase and Wiese) to include the teachings as taught by Cheung such that the control apparatus is arranged to re-configure the heater elements as electrically separate heater elements in the second mode of Schellhase. Doing so allows to heat different areas by the independently activated heating elements.
Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellhase (US6227492B1) in view of Wiese as applied to claim 19, and further in view of Khafagy (US 20160327006 A1)
Regarding claim 21, the modification discloses substantially all the claimed limitations as set forth
Schellhase does not explicitly disclose the control apparatus includes a switch device which, in the first mode, connects the secondary heater element layer to an earth line and, in the second mode connects the secondary heater element layer to a power supply line of the power supply apparatus.
Khafagy discloses Heating Element Operation, comprising:
the control apparatus (controller 24, see fig.1) includes a switch device ( switching device, see para.0032) which, in the first mode, connects the secondary heater element layer (heating element 30/32) to an earth line (ground, see para.0023) and, in the second mode connects the secondary heater element layer (heating element 30/32) to a power supply line of the power supply apparatus (See para.0023: “The controller 24 may include one or more switching devices to connect the heating element 30, 32 to power or ground”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schellhase (in the combo Schellhase and Wiese) to incoporate the switch device which, in the first mode, connects the secondary heater element layer to an earth line and, in the second mode connects the secondary heater element layer to a power supply line of the power supply apparatus as taught by Khafagy. By switching the connection of the secondary heater system/ secondary heater element layer to from the ground to the power supply, it allows to control the flow of electrical current to the secondary heating system when the primary heating system is not working properly and it prevents damage to the whole system.
Regarding claim 23, the modification discloses substantially all the claimed limitations as set forth.
Schellhase does not explicitly disclose the current detector comprises a sensor positioned to detect leakage current in the earth line.  
Wiese further discloses the current detector (current transformer 14, see fig.4) comprises a sensor (current transformer 14) positioned to detect leakage current (capacitive leakage current I.sub.4, see fig.4) in the earth line (line 22, see fig.4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schellhase to include the current detector comprises a sensor positioned to detect leakage current in the earth line as taught by Wiese. It provides an active detection of electrical faults related to leakage current in the system.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schellhase (US6227492B1) in view of Wiese / Khafagy as applied to claim 21, and further in view of Kim (US 20160268933 A1)
Regarding claim 22, Schellhase further discloses the control apparatus (controller 210, sensor 212, and 3-phase power System) comprises a control unit (controller 210), Khafagy further discloses the switch device comprises a switch (See para.0023), except a relay which is configured to be responsive to a command signal of the control unit produced in response to detection of said leakage current by the current detector so as to switch the switch from being in the first mode to being in the second mode.  
 Kim discloses Arc Free Phase Control Alternatives for AC Motor Starters, comprising:
the switch device ( TRIAC that is a switching contact and the second relay RLY2, see fig.1 and para.0042 ) comprises a switch (switching contact) and a relay (relay) which is configured to be responsive to a command signal of the control unit (MCU, see fig.1) produced in response to detection of said leakage current by the current detector ( current sensing unit 11, see para.0042) so as to switch the switch (switching contact)  from being in the first mode (mode when failure is not detected, see para.0042) to being in the second mode (mode when failure is detected, see para.0042,0045).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the relay and teachings as taught by Kim into the combo Schellhase, Wiese, and Khafagy such that the switch device comprises a switch and a relay which is configured to be responsive to a command signal of the control unit produced in response to detection of said leakage current by the current detector so as to switch the switch from being in the first mode to being in the second mode. The relay allows to receive signals regarding the current leakage in order to turning on/off the backup heater system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elliott (US 20190212383 A1) discloses method and apparatus for detecting an electrical fault in a printed circuit board, wherein the fault detection circuit shown as a leakage current detector 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792